Citation Nr: 0321041	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  96-13 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to December 
1967, and from February 1981 to February 1985.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, and 
in Cheyenne, Wyoming.

The veteran's claim for service connection for pulmonary 
tuberculosis was originally denied by the Board in an August 
1995 decision.  Subsequent to that decision, the veteran 
requested that the RO reopen his claim.  In March 1998, the 
Board remanded that claim to the RO.  Thereafter, the claim 
was returned to the Board, which in a September 2000 
decision, reopened the veteran's claim based upon his 
submission of new and material evidence, but then remanded it 
again to the RO for compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096.


FINDINGS OF FACT

1.  The RO has satisfied the requirements of the Veterans 
Claims Assistance Act of 2000.  

2.  There was no diagnosis of active pulmonary tuberculosis 
reported in the veteran's service medical records.

3.  Any current pulmonary tuberculosis as shown on diagnostic 
testing is not evidence of past active disease, and was not 
documented during or within three years of the veteran's 
active service.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.371, 3.374 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Considerations

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the April 1992, September 1995, February 1996, 
March 1996 and February 2003 rating decisions, the February 
1996 statement of the case, and the September 1992, May 1999 
and February 2003   supplemental statements of the case, as 
well as in letters from the RO.  The RO also informed the 
veteran of which evidence he was to provide to VA and which 
evidence the RO would attempt to obtain on his behalf, as 
noted in correspondence dated in December 2001 and January 
2002.  Further, the Board finds that the RO met its duty to 
assist by making satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file, noting 
that it contains the veteran's available service medical 
records, private treatment records, and VA treatment records.  
The veteran was also given multiple VA examinations with 
appropriate testing for assessment of his claimed disorder, 
as well as the opportunity to testify at a hearing on his 
appeal, which he declined in writing in April 1996.

It appears that the veteran's service medical records as 
related to his first period of active service, from January 
1964 to December 1967, are unavailable.  Fortunately, 
however, the complete service medical records for the 
veteran's second period of active service, from February 1981 
to February 1985, have been secured for the claim.  The Board 
also recognizes the veteran's assertion that he developed 
pulmonary tuberculosis during his second period of active 
service, and not beforehand.  Accordingly, the Board finds 
that there is sufficient service medical evidence of record 
to proceed on the veteran's claim, but the Board will afford 
the veteran the benefit of the doubt where possible.  
38 C.F.R. § 3.102 (2002).  
The evidence for review on appeal includes the veteran's 
available service medical records, VA medical treatment and 
examination records, private medical treatment records, and 
several written statements and argument submitted by the 
veteran and his representatives.  In reaching its decision, 
the Board has carefully reviewed, considered and weighed the 
probative value of the relevant evidence of record.

Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Active tuberculosis is a specified chronic disease, which is 
presumed to have been incurred in service, although not 
otherwise established as such, if manifest to a degree of 10 
percent or more within three years of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3); 38 C.F.R. 
§ 3.309(a).  Evidence of activity on comparative study of x-
ray films showing pulmonary tuberculosis within the three-
year presumptive period for chronic disease will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity.  38 C.F.R. § 3.371(a).

A service department diagnosis of active pulmonary 
tuberculosis will be accepted unless designated medical 
personnel certify that such diagnosis was incorrect.  
38 C.F.R. § 3.374(a).  A diagnosis of active pulmonary 
tuberculosis by VA medical authorities as the result of 
examination, observation or treatment generally will be 
accepted for rating purposes.  38 C.F.R. § 3.374(b).  A 
diagnosis of active pulmonary tuberculosis, however, by a 
private physician on the basis of his or her   examination, 
observation or treatment will not be accepted to show that 
the disease was initially manifested after discharge from 
active service unless confirmed by acceptable clinical, x-ray 
or laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  
38 C.F.R. § 3.374(c).

Service Medical Records

A review of the available service medical records reveals 
that the veteran entered his second period of active service 
with no indication of any respiratory problem.  The veteran 
also submitted a June 1978 certification from the service 
department that he was free from active tuberculosis, and any 
other major communicable disease.

On a November 1980 report of medical history, the veteran 
listed no respiratory complaints.  The accompanying report of 
medical examination was also negative for any observed 
respiratory problems.

In October 1981, the veteran reported for treatment with 
complaints of spitting up blood and phlegm on a nightly 
basis.  He indicated that he had no history of tuberculosis.  
The service physician diagnosed chronic hemoptysis (the 
expectoration of blood or blood-stained sputum).  The veteran 
was seen again later the same month, again assessed with 
hemoptysis.  The service physician ordered a PPD (purified 
protein derivative) test for tuberculosis, which was 
negative.  

The veteran was seen again twice in November 1981, where 
hemoptysis was assessed and noted as probably secondary to 
upper respiratory infection bleeding.  

A December 1981 chest x-ray evaluation revealed that there 
was no significant roentgenographic abnormality noted.

In May 1982, the veteran again noted his problems with 
hemoptysis.  A service physician assessed the problem as 
resolved, most likely secondary to chronic sinusitis.

A July 1982 chest x-ray report noted degenerative changes in 
the thoracic spine, but that the remainder of the chest was 
unremarkable.

A September 1982 chest x-ray showed satisfactory inspiration 
with no evidence of active inflammatory disease.  The 
mediastinum, great vessels, pleura, diaphragm and bony thorax 
were unremarkable.  The conclusion was a normal chest.  

From September 1982 to November 1982, the veteran reported 
hemoptysis at night.  Service physicians ordered a referral 
to the ear, nose and throat clinic.

On a December 1982 report of medical history for an "over-
40" examination, the veteran noted treatment for sinusitis, 
and reported a history of coughing up blood, chronic and 
frequent colds, chest pain or pressure, and of having 
pneumonia as a child.  He indicated that he had no history of 
tuberculosis (or of living with someone who had had the 
disease), shortness of breath, or a chronic cough.  On the 
concurrent examination report, the service physician noted 
that the veteran had blood in his mouth at night, but not 
after coughing, and that he was a non-smoker.  The physician 
recorded that the veteran had had sinus congestion and coryza 
since arriving in Germany.  Further, the physician listed the 
veteran's report of sharp precordial chest pain associated 
without shortness of breath, and no diaphoresis.  On clinical 
examination, there was no tenderness over the frontal or 
maxillary sinuses, no chest wall tenderness, normal lung 
excursion, and no rales or rhonchi.  A December 1982 chest x-
ray evaluation showed the lung fields to be clear with no 
evidence of active inflammatory disease, and that the 
mediastinum, great vessels, pleura, diaphragm and bony thorax 
were unremarkable.  The listed conclusion was a normal chest.  
The service physician completed his evaluation with normal 
findings for the veteran's sinuses, lungs and chest.  

In January 1983, an ear, nose and throat clinic physician 
evaluated the veteran and opined that his hemoptysis was not 
of an upper respiratory source.  The veteran was referred to 
the pulmonary clinic for a bronchoscopy, which was reported 
as normal.  

On another referral in June 1983, the veteran reported to the 
internal medicine clinic.  His complaints included the 
intermittent presence of blood in his mouth, but no cough, 
and frequent left precordial dull chest pain/pressure.  The 
chest was clear on examination.  The assessment included 
possible hemoptysis.  

The veteran was referred to the dental clinic in July 1983.  
After evaluation, the assessment was mild periodontal 
disease, specifically noted as not to be the source of his 
hemoptysis.

The veteran also underwent pulmonary function tests in July 
1983.  Several findings were listed as outside of the normal 
range.  

In October 1983, the veteran reported for review of several 
diagnostic tests.  A recent PPD test for tuberculosis was 
negative.  Concurrent AFB (acid fast bacilli) sputum smear 
tests were reported as either "few" or "rare," but the 
results were classified as positive.  Other October 1983 
internal medicine clinic reports noted that the veteran was 
started on drug therapy with three different medications.  (A 
December 1983 patient/advisory consent form for INH 
Chemoprophylaxis confirmed that the veteran would undergo 
tuberculosis drug therapy for one year from October 1983, 
with monthly follow-ups.)  An October 1983 chest x-ray 
evaluation was normal.

A November 1983 testing record revealed positive findings for 
candida and trichophyton skin tests.  Other November 1983 
records noted the veteran's visits for follow-up concerning 
treatment for tuberculosis, ulcer and sinusitis.        

In mid-November 1983, the veteran was referred for an eye 
examination to determine if the "triple drug therapy TB" 
was causing him to have eye problems.  The assessment was 
"no observable defects noted."  
An early December 1983 record again noted the veteran's visit 
for follow-up of tuberculosis and sinusitis.  The assessment, 
however, was recorded as questionable tuberculosis.  Another 
treatment note for the same day recorded the veteran's 
inquiry of, "if I do not have tuberculosis, then why am I 
taking all of these drugs?"  The record also noted the 
veteran's concern over possible drug interactions, and 
monthly monitoring was recommended.  

Another early December 1983 record noted negative 
tuberculosis skin test results and normal chest x-ray 
results.  

A late December 1983 record noted that the veteran had only 
an occasional cough, and no production of blood (hemoptysis) 
for a week.  His chest was clear on examination.  The 
assessment was rule out tuberculosis, and the diagnosis of 
hemoptysis was continued.  

A January 1984 treatment record noted complaints of nausea, 
dizziness, fatigue, disorientation and blurred vision, which 
the veteran believed to be side effects of the triple drug 
therapy.  He was again referred to the optometry department 
in January 1984, to check for evidence of drug toxicity after 
eight weeks of therapy.  The accompanying referral form noted 
that the veteran was undergoing this drug therapy for 
questionable atypical tuberculosis.  The optometry 
department's assessment was listed as no change from its 
November 1983 baseline study, with no apparent side effects 
from the therapy.      

A mid-January 1984 treatment report noted that the veteran 
was on drug therapy because of a tuberculosis culture that 
revealed atypical organisms.  The service physician noted 
that repeat cultures since the atypical culture were negative 
times three since October 1983.  The physician indicated that 
it was safe to discontinue the veteran's anti-tuberculosis 
drug regimen and just follow him clinically (because of a 
peptic ulcer diagnosis).  It was also noted that the 
veteran's family should discontinue its prophylaxis use as 
well.  

An April 1984 treatment note reported that a service 
physician ordered the veteran's records screened to determine 
why he was taken off of his tuberculosis medication.  The 
note indicated that the records were reviewed, and that the 
records revealed that it was recommended to discontinue the 
anti-tuberculosis medication and to place the veteran's file 
in the "inactive" tuberculosis registry file. 

A September 1984 record of acute medical care noted the 
veteran's past treatment for tuberculosis.  

On an October 1984 report of medical history (for the last 
complete service medical evaluation of record), the veteran 
stated that he took no medications, and noted that he was 
still spitting up blood.  He reported a history including 
chronic or frequent colds, sinusitis, shortness of breath, 
and chest pain or pressure.  He indicated that he had no 
history of tuberculosis (or of living with anyone who had 
it), or of a chronic cough.  The service physician noted 
current sinusitis, and a three-year history of spitting up 
blood.  On clinical evaluation, the physician found the 
sinuses, lungs and chest to be normal.     

A November 1984 record of acute medical care noted complaints 
of spitting up blood.  The veteran reported that he had had 
the problem for three years, and that doctors had not been 
able to solve it.  This record again noted a prior history of 
treatment for tuberculosis in 1983.  

A December 1984 treatment report recorded a history of 
chronic hemoptysis.  The veteran complained of bloody sputum 
that was only present when he awoke from sleeping in a 
horizontal position.  The service physician noted that the 
problem was not "true" hemoptysis.  The physician observed 
that the veteran had received treatment for presumed 
tuberculosis, with positive AFB on sputum smear, but that 
there was no evidence that the AFB were actually 
tuberculosis-related, as opposed to other organisms.  The 
physician also noted that the veteran was discontinued from 
the tuberculosis medication.  The treatment record revealed 
that a concurrent chest x-ray evaluation was clear.  On 
clinical evaluation, the veteran's lungs were clear to 
auscultation.  The assessment was listed as peptic ulcer 
disease by history, yet clinically "very bizarre," and the 
physician indicated that the degree of hemoptysis noted by 
the veteran warranted further evaluation.

Post-Service Medical Records

A May 1985 VA chest x-ray evaluation noted that the cardiac 
and diaphragmatic shadows were normal, the lung fields 
bilaterally were clear, and the bony thorax was normal.  The 
impression was a normal chest.

At a June 1985 VA general medical examination, the veteran 
listed no respiratory complaints.  On clinical evaluation of 
the respiratory system, listed findings were no cough or 
expectoration, expansion good and equal, resonant throughout, 
and breath sounds normal, with no rales.  The examiner noted 
the veteran's report of a history of tuberculosis treatment 
in service, but concluded with the diagnosis of a 
questionable history of tuberculosis.  

At a September 1989 VA examination, the veteran reported a 
history of tuberculosis treatment during service.  He stated 
that he continues to have problems with spitting up blood.  
The VA examiner's diagnoses included a history of a duodenal 
ulcer.

November 1990 and December 1990 records from J.B.S., M.D., 
note the veteran's history of questionable tuberculosis.  Dr. 
S. noted that a concurrent chest x-ray revealed a small 
lesion, which he opined was probably old scar tissue.

A November 1990 VA chest x-ray evaluation revealed a possible 
small nodule in the left upper lung, five to six millimeters 
in size.  The lung fields were otherwise clear, but a follow-
up study was recommended.  The recorded impression was a 
possible pulmonary nodule.

At a February 1991 VA general medical examination, the 
veteran again reported problems with spitting up blood.  
Clinical findings on evaluation for the respiratory system 
were normal, with the chest clear to auscultation and 
percussion.  A concurrent chest-x-ray evaluation reported 
that there were no infiltrates or consolidations in the lung 
fields.  The report noted the prior study conducted in 
November 1990 that revealed the presence of a nodule, and 
stated that this nodule was still present, but had not 
changed.  The report noted that the nodule might represent a 
granuloma in the lung, that it was about one centimeter in 
diameter.  The report again stated that there were no active 
infiltrates in the lungs, and the impression was recorded as 
no significant interval change.  The examiner's diagnoses 
included the lung granuloma.

A May 1991 report from R.W.S., M.D., included the veteran's 
statement that he occasionally spit up blood.  

Private medical treatment records from J.C.B., M.D., dated 
from May 1991 to November 1996 report diagnosis and treatment 
of various colds, sinusitis and bronchitis, but nothing 
related to pulmonary tuberculosis.

Other VA Medical Center treatment records dated from 
approximately November 1991 to May 1996 list the veteran's 
treatment for respiratory problems including colds, sinusitis 
and bronchitis, but do not record any diagnosis or treatment 
for active pulmonary tuberculosis.

At a January 1992 VA general medical examination, the veteran 
reported a history of treatment for suspected tuberculosis 
during his active service.  He also informed the examiner 
that after the treatment, he was told by his attending 
service physician that it was not clear that he ever had 
tuberculosis.  A January 1992 VA chest x-ray evaluation 
revealed an impression of no active chest disease in the 
veteran, with findings of no infiltrates or consolidations in 
the lung fields, and no identified nodules.

A March 1993 VA aid and attendance examination revealed no 
respiratory problem, and included a diagnosis of a history of 
peptic ulcer disease.

The record also includes treatment reports from R.C.S., M.D., 
dated from June 1993 to August 1993.  The June 1993 report 
notes the veteran's complaints of a stuffed nose, post nasal 
drainage, sore throat and cough, and of feeling like he has a 
constant cold.  Dr. S. reported that a nasal endoscopy was 
benign, as was the remainder of his clinical evaluation.  He 
diagnosed a low grade sinusitis as accounting for most of the 
veteran's complaints.  The August 1993 report revealed the 
results of a July 1993 computed tomography (CT) scan of the 
paranasal sinuses, which showed some mucous membrane disease 
in the frontals and anterior ethmoids.  There was also a 
paradoxical curve of the middle turbinate, with air cells in 
the superior part of the turbinate, i.e., concha bullosae.  
There was also evidence of minimal disease within the 
maxillary sinuses.  Dr. S. noted that the veteran has chronic 
sinusitis with evidence of soft tissue changes.    

A May 1994 VA chest x-ray showed no infiltrates in the lung 
fields, and the impression was recorded as no active disease 
in the chest.

June 1995 VA pulmonary function tests revealed a tentative 
diagnosis of small airways disease.

A January 1996 VA chest x-ray noted a calcified granuloma of 
the left upper lung, but an otherwise negative chest.  

A February 1996 VA examination for hematologic disorders 
noted the veteran's report of a history of spitting up blood 
and of treatment for suspected tuberculosis in service.  The 
examiner did not review the claims file.  Diagnoses included 
a history of tuberculosis, and of spitting blood, source 
undetermined.

A March 1996 VA nose and sinus examination resulted in a 
diagnosis of a possible mild upper respiratory tract 
infection.  

A March 1996 VA general medical examination recorded the 
veteran's complaints of spitting blood, bloody stools, nose 
congestion and drainage, and lower substernal chest pain.  
The examiner observed mild watery rhinitis on clinical 
evaluation.  On examination of the respiratory system, the 
lungs were clear.  No respiratory system diagnoses were 
recorded. 
A November 1998 VA chest x-ray evaluation noted that a small 
metallic artifact or clip overlied the right first rib.  The 
lungs were mildly hyperexpanded.  There were no definite 
calcified granulomas or perihilar lymphadenopathy.  The 
impression was listed as no evidence of active chest disease, 
and no definite plain film evidence of tuberculosis.  

A January 1999 VA chest x-ray revealed only the calcification 
projecting through the left first costosternal joint, also 
present during the November 1998 evaluation.  The report 
noted that this was probably a calcified granuloma.  The 
lungs were otherwise clear.  The impression was a left upper 
lobe calcified granuloma, with no definite change since 
November 1998.

Later in January 1999, the veteran was afforded a VA 
pulmonary tuberculosis and mycobacterial diseases 
examination.  The examiner indicated that he reviewed the 
claims file.  The examiner observed that the veteran had had 
a positive PPD test for tuberculosis in October 1998.  In 
detail, he recorded the veteran's history of testing and 
treatment for possible tuberculosis in service, and observed 
that PPD tests conducted at the time were negative.  He also 
noted the veteran's history of hemoptysis, but after 
reviewing the record, he opined that this problem was not 
truly hemoptysis.  The veteran stated that he had never had 
any colds or respiratory problems prior to this history, but 
that he had had constant respiratory problems ever since.  On 
clinical evaluation, the chest was normal in size and shape 
and non-tender, and the lungs were clear to auscultation and 
percussion.  The examiner noted that January 1999 pulmonary 
function tests showed minimal obstructive pulmonary disease 
and minimal neuromuscular disease (with questionable 
inadequate effort), and no significant response from 
bronchodilators.  He also agreed that the January 1999 chest 
x-ray evaluation represented a finding of a left upper lobe 
calcified granuloma. 

The January 1999 examiner opined that there was no evidence 
of tuberculosis until the positive PPD test in October 1998.  
He stated that there was no indication that the veteran has 
had tuberculosis from his service.  He also noted that there 
has not been a lung source for the veteran's "hemoptysis," 
and at any rate being caused by tuberculosis it would be an 
end stage phenomenon, with unsubtle evidence of weight loss 
(consumption) and clear, unequivocal evidence on the chest x-
rays.  The examiner specifically stated that the veteran's 
claim for tuberculosis per se or as a causative agent has 
absolutely no support, and if he does someday develop 
tuberculosis, there will never be any evidence that it is 
related to his service.        

Analysis

Unfortunately, in this case, there is no basis for direct or 
presumptive service connection of the veteran's claim for 
pulmonary tuberculosis.

The Board acknowledges that, as described above, there is 
relevant evidence in the veteran's service medical records 
which caused his service physicians to suspect tuberculosis, 
and so these physicians had the veteran undergo tuberculosis 
drug therapy as a preventative measure.  It appears, however, 
that the veteran never had a confirmed diagnosis of active 
pulmonary tuberculosis during service, and this is the 
uncontradicted medical opinion of the January 1999 VA 
examiner.  Further, this VA examiner opined that there is 
actually no evidence of tuberculosis in the veteran's record 
until the October 1998 positive PPD test, obtained 
approximately 13 years after the veteran left active service.

The Board finds that there is no competent medical evidence 
of chronic pulmonary tuberculosis in service, or of pulmonary 
tuberculosis in service such that continuity of 
symptomatology may be shown thereafter, for purposes of 
establishing direct service connection.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Board further notes that the veteran's personal lay opinion 
that he had tuberculosis in service and that he still has 
problems with it currently may not be considered as competent 
medical evidence to establish direct service connection for 
his claim.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Furthermore, the Board finds that the claim does not warrant 
presumptive service connection.  Pursuant to VA regulation, a 
diagnosis of pulmonary tuberculosis will be acceptable only 
when provided in: (1) service department records; (2) VA 
medical records of examination, observation or treatment; or 
(3) private physician records on the basis of that 
physician's examination, observation or treatment of the 
veteran and where the diagnosis is confirmed by acceptable 
clinical, x-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374; Tubianosa v. 
Derwinski, 3 Vet. App. 181 (1992).  In this case, however, 
there is simply no service department, VA or private 
practitioner diagnosis of active pulmonary tuberculosis, 
either during service or within the three-year presumptive 
period after active service.  38 C.F.R. § 3.374(c); see 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Accordingly, 
absent medical evidence that meets these requirements, the 
claim must fail.  

The Board recognizes that there are several references to a 
history of tuberculosis in the veteran's post-service medical 
records.  In Leshore v. Brown, 8 Vet. App. 406 (1995), the 
United States Court of Appeals for Veterans Claims held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  The Board observes that the chest x-ray reports 
currently in the record do not include any reference to 
findings of tuberculosis, and that the veteran's post-service 
treatment records include diagnoses of sinusitis, bronchitis 
and obstructive pulmonary disease, but do not include any 
actual diagnosis of currently active pulmonary tuberculosis, 
especially within three years of his departure from active 
service.  

In summary, the veteran had negative PPD tests and chest x-
rays, but positive AFB tests in service, causing his service 
physicians to place him on tuberculosis drug therapy during 
his active service.  There is, however, still no recorded 
diagnosis of active pulmonary tuberculosis in service or 
within three years after active service, or for many years 
thereafter.  The Board has considered the benefit of the 
doubt rule in this case, but as the preponderance of the 
evidence is against the veteran's claim for service 
connection, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
ORDER

Service connection for pulmonary tuberculosis is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

